Citation Nr: 1547822	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Increased Ratings

The Veteran asserts that his current DJD of the lumbar spine and radiculopathy of the bilateral lower extremities are worse than the current disability ratings reflect.  At the September 2015 hearing, the Veteran testified that his disabilities have worsened in severity since his most recent VA examination in July 2012.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims (Court) found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his conditions have worsened, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected DJD of the lumbar spine and radiculopathy of the bilateral lower extremities.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

Here, the Veteran has asserted that he is unable to work due to his service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from May 2013 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include requesting, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4.  Schedule the Veteran for a VA examination or examinations to determine the current nature and severity of all manifestations associated with his service-connected DJD of the lumbar spine and radiculopathy of the bilateral lower extremities.  All pertinent evidence of record, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the service treatment records, VA examination reports, VA treatment records, Social Security Administration records, and with specific consideration of the Veteran's lay statements regarding his symptoms, the examiner(s) should address the extent of the Veteran's service-connected connected DJD of the lumbar spine and radiculopathy of the bilateral lower extremities in accordance with VA rating criteria.  

The examiner is also asked to address the functional effects of all of the Veteran's service-connected disabilities, alone or in combination, on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  If the schedular requirements for TDIU are not met at any time during the period on appeal, refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating.

6.  After all development has been completed, re-adjudicate the claims of entitlement to a disability rating in excess of 20 percent for DJD of the lumbar spine, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  Adjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




